Citation Nr: 1015553	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
bilateral hearing loss from July 15, 2008 to October 25, 
2009, and a rating higher than 50 percent since October 26, 
2009.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945 and from November 1950 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a January 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted the Veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
0 percent, i.e., noncompensable rating retroactively 
effective from July 15, 2008, the date of receipt of his 
claim.  A subsequent February 2009 RO decision increased this 
initial rating to 10 percent, also retroactively effective 
from July 15, 2008.  In response, the Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Another RO decision since issued, in June 2009, 
again increased the initial rating - this time to 40 percent 
also retroactively effective from July 15, 2008, on the basis 
of clear and unmistakable error.  An even more recent 
November 2009 RO decision again increased the rating, 
this time to 50 percent, but only retroactively effective 
from October 26, 2009.  The Veteran has continued to appeal, 
requesting an even higher rating.  AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).

So the issue is whether the Veteran was entitled to an 
initial rating higher than 40 percent from July 15, 2008 
until October 25, 2009, and whether he has been entitled to a 
rating higher than 50 percent since October 26, 2009.

Because of his age, the Board has advanced this appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

A VA audio examination conducted in February 2009 revealed 
Level VII and VIII hearing impairment in the right and left 
ears, respectively; whereas a VA audio examination in October 
2009 revealed Level VIII and IX hearing impairment in the 
right and left ears, respectively.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2009, the criteria were not met for 
a disability rating higher than 40 percent for the bilateral 
hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86 (2009).

2.  Since October 26, 2009, the criteria have not been met 
for a disability rating higher than 50 percent for the 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2008, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that this letter also informed 
him that a downstream disability rating and effective date 
would be assigned if his underlying claim for service 
connection was eventually granted - which it was.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claim in January 2009, 
the preferred sequence, so there was no timing error in the 
provision of the VCAA notice.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, since granted, and he has 
appealed a downstream issue, such as the initial rating 
assigned, his initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  Goodwin v. Peake, 
22 Vet App 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream 
issue such as the initial disability rating assigned for the 
award, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
regarding a rating decision and statement of the case (SOC) 
control as to the further communications with him, including 
as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  And he received this required SOC in June 2009 
discussing the reasons and bases for assigning the particular 
rating at the time, and not a higher rating, and citing the 
applicable statutes and regulations.  He also since has 
received a supplemental SOC (SSOC) in November 2009 
containing further discussion of this.  And, in any event, 
as mentioned, the RO already had sent him Dingess notice in 
July 2008 concerning the downstream disability rating and 
effective date elements of his claim.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA treatment records - including the reports of his VA 
Compensation and Pension examinations assessing the severity 
of his bilateral hearing loss, the determinative issue.  


Both hearing examinations were rather recent, in February and 
October 2009, and provide the information needed to properly 
rate the disability for the two time periods at issue.  
38 C.F.R. §§ 3.327, 4.2.  See also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See, too, Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Hence, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Higher Ratings for 
his Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.



The Veteran already has what amounts to is a "staged" 
rating since his bilateral hearing loss was initially 
evaluated as 40-percent disabling from July 15, 2008 to 
October 25, 2009, and has been rated higher as 50-percent 
disabling effectively since October 26, 2009.  So the Board 
need only determine whether to further stage these ratings, 
such as by assigning even higher ratings during these two 
time periods at issue.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical, i.e., 
nondiscretionary application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).

If the Veteran's puretone threshold at each of the four 
specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
(Hz) is 55 decibels or more, the Roman numeral value is 
determined using both Table VI and VIa, whichever results in 
a higher numeral value.  38 C.F.R. § 4.86(a) (discussing 
exceptional patterns of hearing impairment).  A puretone 
threshold of 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz warrants application of 
38 C.F.R. § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.

Turning now to the facts of this particular case.

The Veteran had a VA audiology examination most recently in 
October 2009.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
90
90
95
LEFT
70
70
100
95
105

The average puretone threshold was 85 in the right ear and 
92.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 70 
percent in the left ear.  

Applying the results of that October 2009 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of IV for the right ear and VII for the left ear.  Applying 
these results to Table VIa of the VA regulations yields a 
Roman numeral value of VIII for the right ear and IX for the 
left ear - which are higher values than those obtained under 
Table VI since he essentially had an exceptional pattern of 
hearing impairment contemplated by 38 C.F.R. § 4.86(a).

Applying the Roman numeral values from Table VIa to Table 
VII, the Board finds that the Veteran's bilateral hearing 
loss warrants a 50 percent disability evaluation, and not 
more, as of October 26, 2009 - the date of that examination.

Since, as mentioned, the appeal arises from an initial rating 
decision that established service connection and assigned an 
initial noncompensable disability rating (since increased to 
10 percent, then to 40 percent, and most recently to 50 
percent), it is not the present level of disability that is 
the only concern, rather, the entire period since the 
effective date of the award is to be considered to ensure 
that consideration is given to the possibility of staging the 
rating - meaning assigning separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 125-26.  

The Veteran also earlier had a VA audiology examination in 
February 2009.  His pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
85
85
95
LEFT
65
65
95
90
105

The average puretone threshold was 81.25 in the right ear and 
88.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 80 
percent in the left ear.  

During that earlier February 2009 VA audiological 
examination, the Veteran reported that his situation of 
greatest difficulty was in one-to-one or group conversations.  
That was a description of the effect of his disability on his 
daily activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The results of that earlier evaluation indicate the Veteran's 
puretone thresholds even then essentially met the standard 
for an exceptional pattern of hearing impairment as defined 
by 38 C.F.R. § 4.86(a).  Applying the results of that 
February 2009 examination to Table VI of the VA regulations 
yields a Roman numeral value of III in the right ear and V in 
the left ear.  Applying these results to Table VIa of the VA 
regulations yields a Roman numeral value of VII in the right 
ear and VIII in the left ear - which are higher values than 
those obtained under Table VI.

Applying the Roman numeral values from Table VIa to Table 
VII, the Board finds that the Veteran's bilateral hearing 
loss warrants a 40 percent disability evaluation, and not 
more, based on the results of that February 2009 exam.



Consequently, comparing the results of these two VA 
compensation examinations, the Board finds that prior to 
October 26, 2009, a disability rating higher than 40 percent 
for the bilateral hearing loss was not warranted.  It was not 
until the day of that October 2009 VA examination that 
greater hearing loss was shown as to warrant the higher 50 
percent rating.  But at no time either prior to or since that 
VA examination on October 26, 2009, has the Veteran had 
bilateral hearing loss severe enough to warrant a rating even 
higher than 50 percent.  38 C.F.R. § 4.85, Tables VI, VIa, 
and VII, and § 4.86(a). 

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  So, here, as there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment - meaning above and beyond that contemplated by 
the schedular ratings assigned prior to and since October 26, 
2009, suggesting the Veteran is not adequately compensated by 
the regular rating schedule, the Board finds no reason to 
refer this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  VAOPGCPREC 6-96.  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a rating higher than 40 percent prior to 
October 26, 2009, and a rating higher than 50 percent since, 
is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


